Case 2:20-cv-02577-RGK-GJS Document 1 Filed 03/18/20 Page 1 of 13 Page ID #:1




  1   STEVEN L. DERBY, Esq.                               ANTHONY GOLDSMITH, Esq
      (SBN 148372)                                        (SBN 125621)
  2   DERBY, McGUINNESS &                                 DERBY, McGUINNESS &
      GOLDSMITH, LLP                                      GOLDSMITH, LLP
  3   300 Lakeside Drive, Suite 1000                      21550 Oxnard Street, Suite 300
      Oakland, CA 94612                                   Woodland Hills, CA 91367
  4   Telephone: (510) 987-8778                           Telephone: (818) 213-2762
      Facsimile: (510) 359-4419                           Facsimile: (510) 359-4419
  5   Email: info@dmglawfirm.com                          Email: info@dmglawfirm.com
  6
      Attorneys for Plaintiff
  7   CYNTHIA GSTETTENBAUER
  8

  9
                      IN THE UNITED STATES DISTRICT COURT
 10
              IN AND FOR THE CENTRAL DISTRICT OF CALIFORNIA
 11

 12
      CYNTHIA GSTETTENBAUER,                           CASE NO.
 13
                   Plaintiff,                          Civil Rights
 14
      v.                                               COMPLAINT FOR INJUNCTIVE
 15                                                    RELIEF AND DAMAGES
      WANKEL WAY ASSOCIATES, LLC,
 16   and DOES 1 through 10, Inclusive,                1. Violation of the Americans with
                                                          Disabilities Act Title III [42 U.S.C.
 17                Defendants.                            § 12182(a), et seq.]
 18                                                    2. Denial of Full and Equal Access
                                                          [Cal. Civil Code §§ 54 And 54.1]
 19
                                                       3. Violation of the Unruh Act [Cal.
 20                                                       Civil Code § 51]
 21

 22

 23

 24                                      INTRODUCTION
 25         1.     Cynthia Gstettenbauer (“Plaintiff”), as a person with disabilities, has
 26   suffered from discrimination by being unable to utilize the parking and other
 27   common areas of the medical offices located at 2241 Wankel Way, Oxnard,
 28   California (the “Property” or the “Facility”).

                                COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
Case 2:20-cv-02577-RGK-GJS Document 1 Filed 03/18/20 Page 2 of 13 Page ID #:2




  1         2.      Defendant WANKEL WAY ASSOCIATES, LLC (“WWA”) and/or
  2   its employees and agents discriminated against Plaintiff by failing to provide
  3   accessible parking and buildings, facilities and public accommodations, and failing
  4   to modify their policies, practices and procedures to make the Facility accessible to
  5   and useable by persons with mobility disabilities.
  6         3.     Plaintiff brings this lawsuit to enforce her rights under the Americans
  7   with Disabilities Act and supplementary California laws. She seeks an order
  8   requiring Defendant to provide accessible facilities and buildings and to adopt,
  9   maintain and enforce policies, practices and procedures that make the Facility
 10   accessible to Plaintiff and other similarly situated people with disabilities. Plaintiff
 11   also seeks damages, attorneys’ fees, costs and litigation expenses.
 12

 13                                      JURISDICTION
 14         4.     This Court has original jurisdiction of this action under the Americans
 15   with Disabilities Act of 1990, 42 U.S.C. §§12101 et seq. (the “ADA”).
 16         5.     The Judicial District of the United States District Court for the Central
 17   District of California has supplemental jurisdiction over the State law claims
 18   alleged in this Complaint pursuant to 28 U.S.C. §1367(a). All the claims derive
 19   from a common nucleus of operative facts and arose out of the same transactions.
 20   The State law claims are so related to the federal action that they form part of the
 21   same case or controversy and the actions would ordinarily be expected to be tried
 22   in one judicial proceeding.
 23

 24                                            VENUE
 25         6.     Venue in the Judicial District of the United States District Court for
 26   the Central District of California is in accordance with 28 U.S.C. §1391(b) because
 27   Plaintiff’s claims arose within this Judicial District and the property that is the
 28   subject of this action is located in this District in the City of Oxnard, California
                                                  -2-
                               COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
Case 2:20-cv-02577-RGK-GJS Document 1 Filed 03/18/20 Page 3 of 13 Page ID #:3




  1                                       THE PARTIES
  2         7.     At all times herein relevant, Plaintiff was a person with a disability as
  3   defined in 42 U.S.C. § 12102 and California Government Code § 12926(l). She is
  4   impacted by paralysis that requires her to use a wheelchair for mobility in public
  5   areas. Plaintiff’s condition affects the following body systems: Neurological,
  6   musculoskeletal, and/or cardiovascular. Plaintiff’s physical impairment
  7   substantially limits major life activities, including standing and walking. Plaintiff
  8   cannot perform these activities in the same manner, speed and duration as the
  9   average person. Moreover, Plaintiff has a history of and/or has been diagnosed
 10   and/or classified as having a physical impairment.
 11         8.     Defendant WWA was at all times mentioned herein, a business entity
 12   existing and/or doing business under the laws of the State of California. Plaintiff is
 13   informed and believes and based thereon alleges, that the above-named Defendant
 14   is the owner and operator of the Facility.
 15         9.     On information and belief, at relevant times Defendants DOES 1
 16   through 10 were or are owners or co-owners of an interest in or to the Property or
 17   manage or otherwise operate the Property.
 18         10.    Defendants, and each of them, are the owners, operators, lessees
 19   and/or lessors of the Property as a public accommodation open to the public under
 20   the laws of the United States and the State of California. They each operate as a
 21   business establishment under the laws of the State of California because they each
 22   provide goods, services and facilities in exchange for money.
 23         11.    Plaintiff is informed and believes, and thereon alleges, that
 24   Defendants and each of them were, at all times relevant to the action, the owner,
 25   operator, lessor, lessee, franchiser, franchisee, general partner, limited partner,
 26   agent, employee, representing partner or joint venturer of the remaining
 27   Defendants and were acting within the course and scope of that relationship.
 28   Plaintiff is further informed and believes, and thereon alleges, that each of the
                                                  -3-
                               COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
Case 2:20-cv-02577-RGK-GJS Document 1 Filed 03/18/20 Page 4 of 13 Page ID #:4




  1   Defendants herein, including their managing agents and owners, gave consent to,
  2   ratified and/or authorized the acts alleged herein to each of the remaining
  3   Defendants.
  4

  5                               STATEMENT OF FACTS
  6         12.     Plaintiff, who is a resident of Ventura County sees physicians who
  7   maintain offices at the Property.
  8         13.     On several dates in 2018 and 2019, the most recent being Oct 22,
  9   2019, Plaintiff was unable to find an accessible parking spot at the Property and
 10   was forced to park on the street or use a non-accessible parking spot. She has
 11   sometimes depended on the kindness of others to access her vehicle and move it
 12   for her when she can’t get to her driver’s seat. Plaintiff avers that the Property
 13   only demonstrated two (2) accessible spaces and that based on the number of
 14   parking spaces at the Property, a third accessible space is required. In addition,
 15   Plaintiff is regularly confronted with exterior and interior doors at the Property that
 16   are heavier than allowed for and that she struggles to operate, often times requiring
 17   assistance. In addition, she notes that the two existing accessible parking spaces
 18   and related access aisles in the parking area are non-compliant with federal and
 19   state standards. The spaces and aisles demonstrate slopes in excess of federal and
 20   state laws and regulations. Further, the spaces do not include all required signs.
 21   Additionally (and rather inexplicably), the ramp from the access aisle that serves
 22   the two designated accessible spaces has at times been partly obstructed by a trash
 23   can and the walkway at the side of the building served by the two existing spaces is
 24   partially obstructed along its length by a bench. On information and belief, a
 25   pedestrian ramp at what Plaintiff identifies as the Southeast corner of the Facility is
 26   too steep at its bottom portion and need to be replaced or with a complaint
 27   pedestrian ramp or otherwise remediated.
 28   ///
                                                 -4-
                              COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
Case 2:20-cv-02577-RGK-GJS Document 1 Filed 03/18/20 Page 5 of 13 Page ID #:5




  1         14.    These conditions observed and experienced by Plaintiff as well as
  2   those of which she pleads exist on information and belief, constitute deviations
  3   from the most basic access standards as set forth in the Americans with Disabilities
  4   Act and State law. Public accommodations and businesses such as the Facility are
  5   required to provide accessible features and adopt policies and practices that do not
  6   discriminate against people with disabilities as set forth below. The fact that a
  7   medical facility demonstrates less than fully accessible parking and over weighted
  8   doors is particularly egregious.
  9         15.     Plaintiff has no choice but to see her physicians and is not in a
 10   position to avoid the parking, door weight and other barriers complained of herein.
 11   She has experienced parking barriers that forces her to park on the street or use a
 12   non-accessible space at least 9 times in the last two years. She has had to contend
 13   with overweight doors with excessive opening pressures on over 15+ visits in the
 14   past two (2) years. On each occasion that she encountered a barrier Plaintiff
 15   experienced embarrassment, frustration, difficulty and other kinds of distress
 16   because of the failure of the Defendant to provide accessible features and elements,
 17   all to Plaintiff’s general damages in an amount according to proof.
 18         16.    Based upon the conduct alleged above, Plaintiff is informed and
 19   believes that Defendants’ behavior is intentional, and that it maintains
 20   discriminatory policies and practices in conscious disregard of the civil rights of
 21   Plaintiff and others similarly situated.
 22

 23                                  FIRST CLAIM
                               AGAINST DEFENDANTS
 24      (For Discriminatory Practices in Public Accommodations; Violation of the
                         Americans with Disabilities Act of 1990)
 25

 26         17.    Based on the facts and allegations pled in Paragraphs 1 through 16
 27   above (which Plaintiff re-pleads and incorporates herein by reference), Plaintiff
 28   was denied full and equal enjoyment of and access to Defendants’ goods, services,
                                                  -5-
                               COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
Case 2:20-cv-02577-RGK-GJS Document 1 Filed 03/18/20 Page 6 of 13 Page ID #:6




  1   facilities, privileges, advantages or accommodations in violation of the ADA.
  2   Plaintiff alleges that each Defendant owns, leases and/or operates a public
  3   accommodation as defined in 42 U.S.C. section 12181(7). The condition of
  4   Defendants’ Facility and/or the manner in which Defendants provided services
  5   failed to provide full and equal access to Defendants’ goods and services in public
  6   accommodations as required generally by the provisions of 42 U.S.C. sections
  7   12182(a) and 12182(b)(1)(A). As set forth in this Complaint, Plaintiff was
  8   specifically subjected to discrimination in violation of 42 U.S.C. sections
  9   12182(b)(2)(A)(iv); 12182(b)(2)(A)(v); 12182(b)(2)(A)(iii); and 12183 because
 10   Plaintiff was denied equal access to and enjoyment of the Facility when she visits
 11   her physicians who maintain offices thereat.
 12         18.    Plaintiff has physical disabilities as alleged above because Plaintiff’s
 13   conditions affect one or more of the following body systems: Neurological,
 14   musculoskeletal and/or cardiovascular. Further, Plaintiff’s physical impairments
 15   substantially limit major life activities, including standing and walking. Plaintiff
 16   cannot perform the above-noted major life activities in the manner, speed and
 17   duration when compared to the average person. Moreover, Plaintiff has a history of
 18   or has been diagnosed and/or classified as having a physical impairment as
 19   required by 42 U.S.C. section 12102(2)(A).
 20         19.    One of the specific prohibitions against discrimination under the ADA
 21   is set forth in 42 U.S.C. section 12182(b)(2)(A)(iv). That section prohibits, in
 22   pertinent part: “A failure to remove architectural barriers, and communication
 23   barriers that are structural in nature, in existing facilities ... where such removal is
 24   readily achievable.”
 25         20.    Plaintiff alleges that the removal of each of the specific barriers that
 26   Plaintiff encountered as set forth above, was at all times, “readily achievable”
 27   pursuant to the factors set forth in the ADA and the applicable regulations adopted
 28   by the United States Department of Justice under the ADA (said regulations being
                                                  -6-
                               COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
Case 2:20-cv-02577-RGK-GJS Document 1 Filed 03/18/20 Page 7 of 13 Page ID #:7




  1   set forth in 28 CFR Part 36).
  2         21.    The specific prohibitions against discrimination under the ADA, as set
  3   forth in 42 U.S.C. section 12182(b)(2)(A)(ii) proscribe the following: “A failure to
  4   make reasonable modifications in policies, practices and procedures when such
  5   modifications are necessary to afford such goods, services, facilities, privileges,
  6   advantages or accommodations to individuals with disabilities.” Additionally,
  7   Defendants have conspicuously failed to obey the provisions of section 36.211 of
  8   28 C.F.R. 36 that requires public accommodations to maintain features that are
  9   required to be accessible.
 10         22.    Plaintiff is informed and believes and based thereon alleges that
 11   Defendants have modified and altered the Facility on or after January 26, 1992, in
 12   a manner that affects the usability and accessibility of the Facility. The ADA
 13   specifically prohibits discrimination against persons with disabilities in the
 14   construction and alteration of public accommodations. In this regard, 42 U.S.C.
 15   section 12183(a)(2) as enforceable at the time of the incidents described herein
 16   prohibits:
 17                (2) with respect to a facility or part thereof that is altered by, on
            behalf of, or for the use of an establishment in a manner that affects or
 18         could affect the usability of the facility or part thereof, a failure to make
            alterations in such a manner that, to the maximum extent feasible, the
 19         altered portions of the facility are readily accessible to and usable by
            individuals with disabilities, including individuals who use wheelchairs.
 20         Where the entity is undertaking an alteration that affects or could affect
            usability of or access to an area of the facility containing a primary
 21         function, the entity shall also make the alterations in such a manner that,
            to the maximum extent feasible, the path of travel to the altered area and
 22         the bathrooms, telephones, and drinking fountains serving the altered
            area, are readily accessible to and usable by individuals with disabilities
 23         where such alterations to the path of travel or the bathrooms, telephones,
            and drinking fountains serving the altered area are not disproportionate
 24         to the overall alterations in terms of cost and scope (as determined under
            criteria established by the Attorney General).
 25

 26         23.    Sections 36.402 and 36.403 of 28 C.F.R. Part 36 contain the regulations
 27   called for and referenced in 42 U.S.C. section 12183(a)(2). As enforceable at the
 28   time of the incidents alleged herein, section 36.402 of 28 C.F.R. Part 36 states, in
                                                 -7-
                              COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
Case 2:20-cv-02577-RGK-GJS Document 1 Filed 03/18/20 Page 8 of 13 Page ID #:8




  1   pertinent part:
  2         (a) General.
  3                (1) Any alteration to a place of public accommodation or a
            commercial facility, after January 26, 1992, shall be made so as to
  4         ensure that, to the maximum extent feasible, the altered portions of the
            facility are readily accessible to and usable by individuals with
  5         disabilities, including individuals who use wheelchairs.
  6               (2) An alteration is deemed to be undertaken after January 26,
            1992, if the physical alteration of the property begins after that date.
  7
            (b) Alteration. For the purposes of this part, an alteration is a change to
  8         a place of public accommodation or a commercial facility that affects or
            could affect the usability of the building or facility or any part thereof.
  9
                   (1) Alterations include, but are not limited to, remodeling,
 10         renovation, rehabilitation, reconstruction, historic restoration, changes
            or rearrangement in structural parts or elements, and changes or
 11         rearrangement in the plan configuration of walls and full-height
            partitions...
 12
                  (2) If existing elements, spaces, or common areas are altered,
 13         then each such altered element, space, or area shall comply with the
            applicable provisions of appendix A to this part.
 14

 15         24.    Section 36.403(a) of 28 C.F.R. Part 36 requires additional “path of
 16   travel” accessibility work to be conducted in connection with certain alterations.
 17   That section, as enforceable at the time of the incidents alleged herein states, in
 18   pertinent part:
 19         (a) General. An alteration that affects or could affect the usability of or
            access to an area of a facility that contains a primary function shall be
 20         made so as to ensure that, to the maximum extent feasible, the path of
            travel to the altered area and the restrooms, telephones, and drinking
 21         fountains serving the altered area, are readily accessible to and usable
            by individuals with disabilities, including individuals who use
 22         wheelchairs, unless the cost and scope of such alterations is
            disproportionate to the cost of the overall alteration.
 23
            25.    Section 36.403(e) defines a path of travel as follows:
 24
            (e) Path of Travel. (1) A ‘path of travel’ includes a continuous,
 25         unobstructed way of pedestrian passage by means of which the altered
            area may be approached, entered, and exited, and which connects the
 26         altered area with an exterior approach (including sidewalks, streets, and
            parking areas), an entrance to the facility, and other parts of the facility.
 27

 28   ///
                                                 -8-
                              COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
Case 2:20-cv-02577-RGK-GJS Document 1 Filed 03/18/20 Page 9 of 13 Page ID #:9




  1         (2) An accessible path of travel may consist of walks and sidewalks,
            curb ramps and other interior or exterior pedestrian ramps; clear floor
  2         paths through lobbies, corridors, rooms, and other improved areas;
            parking access aisles; elevators and lifts; or a combination of these
  3         elements.
  4         (3) For the purposes of this part, the term ‘path of travel’ also includes
            the restrooms, telephones, and drinking fountains serving the altered
  5         area.
  6         26.    Based on the facts and allegations pled at Paragraphs 1 through 25
  7   above, and the facts elsewhere in this Complaint, Plaintiff was damaged and will
  8   suffer irreparable harm unless Defendants are ordered to discontinue business at
  9   the Facility or: (i) remove architectural and other barriers at Defendants’ property
 10   and otherwise obey the requirements of the ADA and (ii) adopt policies and
 11   procedures that comport with the requirements of the ADA with respect to the
 12   enjoyment of the facilities by visitors and patrons with disabilities. Plaintiff alleges
 13   that Defendants’ discriminatory conduct is capable of repetition, and this
 14   discriminatory repetition adversely impacts Plaintiff and a substantial segment of
 15   the disability community. Plaintiff alleges there is a national public interest in
 16   requiring accessibility in places of public accommodation. Plaintiff has no
 17   adequate remedy at law to redress the discriminatory conduct of Defendants.
 18   Plaintiff is required to regularly visit Defendants’ Property and has frequently
 19   encountered the barriers set forth herein. Accordingly, Plaintiff alleges that a
 20   prohibitory or mandatory injunction is necessary to assure that Defendants comply
 21   with the applicable requirements of the ADA. Other access barriers may exist at
 22   the Property. Plaintiff will seek leave to amend this Complaint after a site survey
 23   of the premises by his access consultant, pursuant to the 9th Circuit's holding in
 24   Doran v. 7-Eleven, Inc., 524 F.3d 1034 (9th Cir. 2008).
 25

 26   ///
 27   ///
 28   ///
                                                  -9-
                               COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
Case 2:20-cv-02577-RGK-GJS Document 1 Filed 03/18/20 Page 10 of 13 Page ID #:10




   1                                  SECOND CLAIM
                                  AGAINST DEFENDANTS
   2                  (For Denial of Full and Equal Access in Violation of
                          California Civil Code Sections 54 and 54.1)
   3

   4         27.    Based on the facts and allegations pled in Paragraphs 1 through 26
   5   above and elsewhere in this Complaint (which Plaintiff re-pleads and incorporates
   6   herein by reference), Plaintiff alleges that Defendants have discriminated against
   7   Plaintiff and violated Plaintiff’s rights under sections 54 and 54.1 of the California
   8   Civil Code. At all times relevant to this Action, California Civil Code sections 54
   9   and 54.1 have provided that physically disabled persons are not to be discriminated
  10   against because of their physical disabilities and that they shall have full and equal
  11   use of public facilities and other public places.
  12         28.    Section 54(a) of the California Civil Code states that individuals with
  13   disabilities or medical conditions have the same right as the general public to the
  14   full and free use of the streets, highways, sidewalks, walkways, public buildings,
  15   medical facilities, including hospitals, clinics and physicians’ offices, public
  16   facilities and other public places.
  17         29.    Plaintiff is an individual with a disability as defined in California
  18   Government Code section 12926.
  19         30.    California Civil Code section 54.1 (a)(1) provides, in pertinent part, as
  20   follows:
  21         54.1(a)(1) Individuals with disabilities shall be entitled to full and equal
             access, as other members of the general public, to accommodations,
  22         advantages, facilities, ... places of public accommodation, amusement,
             or resort, and other places to which the general public is invited, subject
  23         only to the conditions and limitations established by law, or state or
             federal regulation, and applicable alike to all persons.
  24

  25         31.    Each violation of the Americans with Disabilities Act of 1990
  26   constitutes a violation of sections 54(c) and 54.1(d) of the California Civil Code,
  27   thus independently justifying an award of damages pursuant to California law.
  28   Plaintiff alleges that he has been denied such full and equal access as required by
                                                  - 10 -
                                COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
Case 2:20-cv-02577-RGK-GJS Document 1 Filed 03/18/20 Page 11 of 13 Page ID #:11




   1   California law which incorporates Title III of the ADA.
   2         32.    Section 54.3 of the California Civil Code provides that any person,
   3   firm or corporation that denies or interferes with the admittance to or enjoyment of
   4   the public facilities as specified in sections 54 or 54.1 thereof or who otherwise
   5   interferes with the rights of an individual with a disability under sections 54 or 54.1
   6   shall be liable for each such offense for the actual damages, and up to three times
   7   actual damages, but in no case less than $1,000, and such attorneys’ fees as may be
   8   determined by the Court.
   9         33.    The violations of Plaintiff’s rights under the ADA and California law
  10   that are alleged in this Complaint have resulted in the denial to Plaintiff of full and
  11   equal access to the Restaurant and the goods and services offered there and have
  12   caused Plaintiff to suffer the damage and harms set forth and alleged in this
  13   Complaint.
  14

  15                                    THIRD CLAIM
                                   AGAINST DEFENDANTS
  16                (For Violation of Section 51 of the California Civil Code)
  17         34.    At all times relevant to this action, section 51 of the California Civil
  18   Code has provided that physically disabled persons are not to be discriminated
  19   against because of their physical disabilities. Based on the facts and allegations
  20   pled at Paragraphs 1 through 33, above and elsewhere in this Complaint (which
  21   Plaintiff re-pleads and incorporates herein by reference), Plaintiff alleges that
  22   Defendants have discriminated against Plaintiff and violated Plaintiff’s rights
  23   under section 51 of the California Civil Code.
  24         35.    Plaintiff is a disabled person or has a disability as defined by section
  25   12926 of the California Government Code.
  26         36.    California Civil Code section 51(b) provides, in pertinent part:
  27         (b) All persons within the jurisdiction of this state are free and equal,
             and no matter what their sex, race, color, religion, ancestry, national
  28         origin, disability, or medical condition are entitled to the full and equal
                                                 - 11 -
                               COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
Case 2:20-cv-02577-RGK-GJS Document 1 Filed 03/18/20 Page 12 of 13 Page ID #:12




             accommodations, advantages, facilities, privileges, or services in all
   1         business establishments of every kind whatsoever
   2

   3         37.    Section 51(f) of the California Civil Code states that a violation of the
   4   ADA also constitutes a violation of California Civil Code section 51.
   5         38.    Section 52(a) of the California Civil Code provides as follows:
   6            (a) Whoever denies, aids or incites a denial, or makes any
              discrimination or distinction contrary to Section 51, 51.5, or 51.6, is
   7          liable for each and every offense for the actual damages, and any
              amount that may be determined by a jury, or a court sitting without a
   8          jury, up to a maximum of three times the amount of actual damage but
              in no case less than four thousand dollars ($4,000), and any attorney's
   9          fees that may be determined by the court in addition thereto, suffered
              by any person denied the rights provided in Sections 51, 51.5, or 51.6.
  10

  11         39.    The barriers to access complained of herein as well as the failures to
  12   adopt and modify policies and procedures are patent (and in some cases absolute)
  13   barriers to people with mobility disabilities and are of an obvious and intuitive
  14   nature and demonstrate an intent to deny Plaintiff’s rights. Parties who own and/or
  15   operate public accommodations such as medical buildings are familiar with the
  16   requirements for the provision of accessible features and policies, for people with
  17   disabilities and are aware that such matters are governed by the ADA and
  18   California law. Defendants intentionally allowed the barriers complained of herein
  19   to remain at the Facility and failed to adopt or modify policies and procedures to
  20   provide access to Plaintiff and persons similarly situated. Plaintiff’s damages
  21   resulted from Defendants’ intentional acts and omissions.
  22         WHEREFORE, Plaintiff prays for damages and relief as hereinafter stated.
  23

  24                                 PRAYER FOR RELIEF
  25         A.     For injunctive relief pursuant to 42 U.S.C. section 12188. Plaintiff
  26   requests that this Court enjoin Defendants from continuing to do business at the
  27   Facility prior to removing all architectural and policy barriers and otherwise
  28   complying with the ADA and California laws or in the alternative, that this Court
                                                 - 12 -
                               COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
Case 2:20-cv-02577-RGK-GJS Document 1 Filed 03/18/20 Page 13 of 13 Page ID #:13




   1   issue a mandatory injunction requiring Defendants to immediately make the Facility
   2   fully accessible to people with disabilities, all in compliance with the standards set
   3   forth in Title III of the ADA and the current iteration of the CBC; including the
   4   provision of fully compliant parking. Plaintiff does not request any injunctive relief
   5   pursuant to section 55 of the California Civil Code or section 19953 of the
   6   California Health & Safety Code;
   7         B.     For general and special damages pursuant to California Civil Code
   8   sections 52, 54.3, 3281 and 3333, and/or under common law;
   9         C.     For a trebling of actual damages, but in no event less than $4,000 in
  10   damages pursuant to California Civil Code section 52 for each and every violation
  11   of California Civil Code section 51;
  12         D.     In the alternative to the damages pursuant to California Civil Code
  13   section 52 in Paragraph B above, for a trebling of actual damages, but in no event
  14   less than $1,000 in damages pursuant to California Civil Code section 54.3 for each
  15   and every violation of California Civil Code section 54.1 and/or California Civil
  16   Code section 54;
  17         E.     For attorneys’ fees and costs pursuant to 42 U.S.C. §12188(a),
  18   California Civil Code §52; California Civil Code §54.3, California Code of Civil
  19   Procedure §1021.5; and
  20         F.     For such other further relief as the Court deems proper.
  21

  22   Date: March 18, 2020               DERBY, McGUINNESS & GOLDSMITH, LLP
  23                                                  /s/ Anthony Goldsmith
  24
                                           By: Anthony Goldsmith, Esq.
                                           Attorneys for Plaintiff
  25
                                           CYNTHIA GSTETTENBAUER

  26

  27

  28
                                                 - 13 -
                               COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
